Citation Nr: 1215852	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and exposure to Agent Orange.

2.	Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Huntington, West Virginia RO has since maintained jurisdiction over the claims.  The Veteran and his friend testified at a Board hearing in Washington, DC in July 2010.  This transcript has been associated with the file.

The case was brought before the Board in September 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include providing notice on substantiating his claim, obtaining VA treatment records, and affording him new VA examinations.  In October 2010 the Veteran was provided with information on substantiating a claim for secondary service connection.  A December 2010 response from the East Orange VA Medical Center indicated that there were no outstanding treatment records from 1972 for the Veteran.  The Veteran was afforded a VA examination in February 2011 for his hypertension and arthritis claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).






FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that hypertension is related to service, or may be presumed to be so, is proximately due to or chronically worsened by the Veteran's service-connected diabetes, or is attributable to Agent Orange exposure.

2.	Arthritis of the lumbar spine, bilateral knees, and bilateral ankles was not manifested in-service or within one year of service discharge, and any current arthritis is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.	Hypertension did not manifest within one year of service, was not incurred in or aggravated by active military service; was not proximately due to or aggravated by the Veteran's service-connected diabetes and is not the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.	Arthritis of the lumbar spine, bilateral knees or bilateral ankles was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2001, March 2007, and October 2010.  The November 2001 and October 2010 letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2002 rating decision, the Board finds that providing him with adequate notice in the March 2007 letter followed by a readjudication of the claim in the December 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple medical examinations for his hypertension and arthritis claims, most recently in February 2011.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

For certain chronic disorders, including hypertension and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Note 3 following this section indicates that ischemic heart disease does not include hypertension. 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Hypertension

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran is alleging that his hypertension was caused by his service-connected diabetes or in the alternative, exposure to Agent Orange.  The Veteran alleges that hypertension is a side effect of diabetes and as such, his claim of service connection for hypertension should be granted.  The Board will also consider the claim on a direct basis to afford the Veteran every possible consideration.  See Combee, supra.

With regard to the presumption of service connection for Agent Orange exposure, the Board acknowledges that the Veteran had service in Vietnam and is therefore presumed to have been exposed to Agent Orange.  An October 2008 medical opinion from a VA physician indicated that the Veteran has been treated for multiple medical problems.  The physician noted the Veteran suffered from hypertension, asthma, and diabetes.  She went on to state that it was more likely than not that exposure to Agent Orange caused his multiple medical problems.  She did not offer a further rationale for this opinion.  

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case the Board assigns little probative value to the October 2008 opinion.  The physician opines that the Veteran suffers from 3 medical problems, one of which is hypertension.  In the opinion that his medical problems are related to Agent Orange exposure she does not differentiate among the three conditions to state whether or not they are all related to herbicide exposure.  She also does not offer any rationale, or cite to any medical source, which would offer support for why she believes the Veteran's hypertension is related to Agent Orange exposure when it is specifically excluded as a presumptive disease under 38 C.F.R. § 3.309(e).  As such, the Board assigns more weight to the VA examination reports discussed below which offer rationales for their medical conclusions.

Accordingly, service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted. 

While service connection may not be granted on a presumptive basis for hypertension, the Veteran is not precluded from establishing service connection with evidence that such disability was incurred during service or is otherwise related to service.  See Combee, supra.  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for hypertension must be denied.

The Veteran was afforded a medical examination at entrance to, and separation from, service in December 1968 and September 1971, respectively.  At his entrance examination his blood pressure was recorded as 118/80.  In a March 1971 service treatment record the Veteran reported that he had never been told by a physician that he suffered from high blood pressure.  At the Veteran's separation examination his blood pressure was recorded as 120/58.  There was no diagnosis of hypertension at this examination and the Veteran was found qualified for separation.

In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with hypertension.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his current hypertension to service.  The earliest record of a hypertension diagnosis comes from a March 1994 private treatment record.  The Veteran reported that he had been diagnosed with hypertension 12 years earlier, or in 1982, and that he was taking prescription medication.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In a December 2000 VA treatment record the Veteran reported that he had suffered from hypertension for the past 20 years, or since 1980.  In a June 2001 VA treatment record the Veteran reported that he was diagnosed with hypertension while in the military.  See also January 2002 VA treatment record.  As noted above, there is no record of this in the Veteran's service treatment records.  

In a March 2003 VA treatment record the Veteran's blood pressure was 122/92.  At a December 2006 VA Medical Center appointment the Veteran's blood pressure was recorded as 118/68.  The Board acknowledges that the Veteran has been consistently treated for his hypertension; however there is no opinion in any of these treatment records that the Veteran's hypertension is related to service.  To the contrary, the February 2011 VA examiner opined it was less likely than not the Veteran's hypertension began in-service because the Veteran had normal hypertension readings and his hypertension was not diagnosed until the 1980's.
With respect to secondary service connection, the Veteran contends that his hypertension was proximately caused by his service-connected diabetes.

The Veteran was afforded a general VA examination in May 2002.  At this examination he reported that he was diagnosed with hypertension in 1972 when he applied with the Board of Education.  The Board observes that the Veteran also stated this event happened in 1980.  See e.g., July 2010 Board hearing transcript.  The May 2002 VA examiner noted that he took prescription medication for his hypertension; however his symptoms were still poorly controlled.  His blood pressure was recorded as 175/102.  The examiner did not offer an opinion as to whether the Veteran's hypertension was related to his diabetes.  The Veteran was also afforded a VA examination in November 2006.  The Veteran's blood pressure was 135/70 and he reported that he was currently on prescription medication.  The examiner opined that the Veteran's diagnosis of hypertension predated his diagnosis of diabetes and therefore was not related to diabetes.  

The Veteran was afforded a VA examination most recently in February 2011.  At this examination the Veteran reported he was diagnosed with hypertension in 1980 when he applied for a job with the Board of Education.  The February 2011 examiner opined that it was that it was less likely than not that his hypertension was related to, or aggravated by, his diabetes.  His rationale was that the Veteran's hypertension existed for many years prior to the onset of diabetes in 2006.  He noted the Veteran's blood pressure has been poorly controlled over the years, although his diabetes has been well maintained without the use of medication.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  As noted, the earliest medical record diagnosing hypertension is from 1982, approximately 11 years after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the only evidence relating hypertension to the Veteran's service-connected diabetes are the Veteran's own personal statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.
In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his hypertension is related to service or a service-connected disability.  The earliest medical record of the Veteran's hypertension is from 1994 and there are no medical opinions that his hypertension is related to service or to his diabetes mellitus.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Arthritis

The Veteran contends that he injured his ankles in-service by wearing boots that were too small and that his current lumbar spine arthritis is due to a motor vehicle accident from 1971.  He also stated that he believes his knee injuries began in-service.  For these reasons, he believes his claim should be granted.

As noted above, the Veteran was afforded a medical examination at entrance to, and separation from, service in December 1968 and September 1971, respectively.  At his entrance examination the examiner found no defects of the Veteran's lumbar spine, bilateral knees, or ankles and he was ultimately qualified for enlistment.  The Veteran was involved in a car accident in July 1971 and it was reported that he suffered contusions and abrasions of the right shoulder and thorax.  Upon x-ray his chest, right lower ribs, and right shoulder were all found to be normal.  There is no indication that the Veteran reported any lumbar spine or lower extremity pain at this time.  At the Veteran's September 1971 separation examination there were no defects found for his lumbar spine, knees, or ankles.  
In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with arthritis of the lumbar spine or bilateral lower extremities.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

In a May 2001 VA treatment record the Veteran reported that he had suffered from right knee pain for the previous 15 years, or since 1986, and right ankle pain for the past 10 years, or since 1991.  He denied any significant history of injury to his right knee or right ankle.  An x-ray of the right knee indicated Pelligreni-Steida and mild degenerative changes of the right ankle.  However, at a January 2002 VA medical appointment the Veteran reported that he had suffered from knee and ankle pain since he left service.  The Veteran was prescribed a physical therapy regimen to help with his symptoms.  There is no evidence in these records that the Veteran's arthritis is related to service.  

The Veteran was afforded a VA examination in May 2002.  He reported that after basic training he began having pain and soreness in both his feet.  He indicated that he still had pain in the bilateral feet which was aggravated by walking.  He also reported that his right knee had gradually gotten worse since his separation from service.  He also reported constant pain in his lower back.  X-rays of his bilateral feet showed suspicions of degenerative arthritis of the bilateral feet.  Knee x-rays showed mild degenerative arthritis of the right knee.  The examiner did not offer an opinion as to whether these conditions were related to service.

A CT Scan of the Veteran's lumbar spine indicated facet joint arthropathy.  See November 2002 VA treatment record.  In an October 2003 VA treatment record the Veteran reported he fractured his left foot in 1995.  He also reported pain in his knees and lower back.  The Veteran was noted to have a bony eminence of the right foot.  In a November 2003 VA treatment record the Veteran reported acute pain in his right knee when he tried to stand up from sitting in a chair.  He was found to have a right knee sprain.  Upon x-ray the Veteran was noted to have a minor abnormality of the right knee, Pelligreni-Steida calcification and mild degenerative changes.  The medical professionals did not offer any opinion that any of these conditions were related to service.
A December 2003 MRI of the lumbar spine noted a mild disc bulge and bilateral facet hypertrophy of the Veteran's lumbar spine.  In a November 2005 VA treatment record the Veteran reported chronic pain in his lumbar spine, bilateral knees, and bilateral ankles.  

In a September 2006 VA treatment record the physician noted that there was no etiology for the Veteran's right knee pain syndrome.  In a February 2007 VA treatment record the Veteran stated that he fractured his left foot one year earlier.

In a January 2009 VA treatment record the Veteran reported that he had no pain in his back following physical therapy treatment.  In a March 2009 VA treatment record the Veteran linked his lower back pain to the July 1971 in-service car accident.  On MRI he was noted to have disc bulge and facet overgrowth.  The examiner did not relate these conditions to service or an in-service injury.

The Veteran was afforded a VA examination in February 2011 for his arthritis complaints.  At this examination he reported that he was in a car accident in July 1971.  He also reported he was given shoes that were too small for him during basic training and this lead to the arthritis in his bilateral feet.  With regard to his lumbar spine the Veteran reported his back pain began following the car accident in-service.  On x-ray the Veteran's left ankle had some mild degenerative changes and his right ankle showed a calcaneal spur and calcification.  His right knee showed calcification and joint space narrowing.  His left knee showed some calcification on x-ray.  His lumbar spine was noted to have disc bulges and facet overgrowth.  

Ultimately the February 2011 examiner opined it was less likely than not that any arthritis of the Veteran's lumbar spine, bilateral knees, bilateral ankles, or bilateral feet was related to service.  His rationale was that the July 1971 car accident service treatment records showed the Veteran sustained some injuries to the right shoulder and right thorax.  There was no mention of injury to the Veteran's lower extremities or lumbar spine.  On discharge the Veteran was not noted to suffer from arthritis of any joint.  His lumbar spine and lower extremity pain symptoms began in early 2000, many years after separation from service.  The examiner went on to state there is no evidence to show that the Veteran's ill-fitting shoes caused his current bilateral feet conditions.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the lumbar spine and bilateral lower extremities.  The Board finds credible the Veteran's report that he currently suffers from arthritis.  However, there is no credible evidence indicating that any arthritis began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Board acknowledges the Veteran stated at his May 2002 VA examination that he suffered from soreness and pain in his feet beginning in boot camp.  In a March 2009 VA treatment record the Veteran also linked his lower back pain to a July 1971 car accident.  See also February 2011 VA examination report.

The most credible evidence of record suggests that his conditions had their onset after separation.  The Board acknowledges that the Veteran was in a car accident in-service.  However, as discussed above, there is no evidence from this incident, or any other record from service, that the Veteran's arthritis is a result of this accident.  To the contrary, the July 1971 treatment record only noted contusions and abrasions of the right shoulder and thorax.  Furthermore, on separation from service in September 1971 there was no evidence of arthritis of the lumbar spine or bilateral lower extremities.  Although the Veteran testified that his lumbar spine and bilateral lower extremity arthritis began during active duty, the Board finds more compelling the absence of treatment records for these conditions, as well as the absence of treatment records for many years following separation from service.

The Board acknowledges that the Veteran believes he suffers from arthritis in his lumbar spine and lower bilateral extremities as a result of an in-service accident and the use of boots during basic training.  See e.g., July 2010 Board hearing transcript.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from arthritis from the use of boots during basic training and an in-service accident are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current arthritis and service, as well as evidence showing no treatment for arthritis until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for arthritis on a direct basis is not warranted.

With regard to the presumption of arthritis, there is no evidence the Veteran suffered from arthritis of either knee, ankle, or his lumbar spine within one year of separation from active duty.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

The Board finds no evidence of arthritis during active duty.  The threshold question is whether there is sufficient medical evidence to establish an etiological link between any current arthritis and active service.  The Board finds the preponderance of the evidence is against the Veteran's claim.  The lack of competent medical evidence linking the Veteran's arthritis to service and the length of time between separation from service and complaints of lumbar spine or lower bilateral extremity pain weighs against his claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for arthritis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.






ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


